DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 17, 18, 19, 20, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. 2004/0076565 A1.
	The abstract, claims and figures 7a, 7c, 4a, 4b and 4c describe a catalytic composition that is a combination of a SCR material and LNT, evidently on the same substrate (please also note paragraph number 52), wherein the SCR material and the LNT material may be arranged on layers on the same substrate (please note figures 7a, 7b and 7c) or in a zoned configuration (please note figures 4a, 4b and 4c).  Also, please note that paragraph number 56 mentions that the incorporation of the SCR material and LNT material on the same substrate reduces costs.  Also, paragraph number 52 mentions that the .

Allowable Subject Matter
The Applicants’ claims 14 and 16 have been allowed over this US 2004/0076565 A1 reference because the limitations described in these Applicants’ claims 14 and 16 are not taught or suggested in this US 2004/0076565 A1 reference.

Response to Arguments
The Applicants' arguments filed on July 8, 2021 have been fully considered but they are not persuasive. 
The Attorney urges that the amendments introduced into at least the Applicants’ independent claim 1 renders at least this Applicants’ independent claim 1 allowable over the teachings provided in at least US 2004/0076565 A1.
The U. S. examiner noted that the Applicants’ have amended at least their independent claim 1 by reciting that the SCR catalyst composition comprises a mixed metal oxide component that optionally 3, (etc.).  However, the discussion set forth in at least paragraph number 43 and also claim 16 in this US 2004/0076565 A1 (where the use of combinations of base metals may be used as the SCR component) seems to meet the Applicants’ claimed limitation that their SCR composition comprises a mixed metal oxide component.  Hence, the rejection of at least the Applicants’ independent claim 1 is maintained over the teachings provided in this US 2004/0076565 A1 reference.

Proposed Examiner’s Amendment
If the Applicants delete the word “optionally” out of their independent claim 1, then the U. S. examiner will allow this application.  Additionally, if the Applicants choose to make such an amendment, then it would also be helpful if the Applicants also used standard Markush language to recite the specific and listed species of the mixed metal oxide component.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736